
	

113 HR 2229 IH: Safeguarding Social Security Numbers Act of 2013
U.S. House of Representatives
2013-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2229
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2013
			Mr. Ross (for himself
			 and Ms. Castor of Florida) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To require the Commissioner of Social Security to issue
		  uniform standards for the method for truncation of Social Security account
		  numbers in order to protect such numbers from being used in the perpetration of
		  fraud or identity theft and to provide for a prohibition on the display to the
		  general public on the Internet of Social Security account numbers by State and
		  local governments and private entities, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Safeguarding Social Security Numbers
			 Act of 2013.
		2.FindingsCongress makes the following
			 findings:
			(1)The Federal
			 Government requires virtually every individual in the United States to obtain
			 and maintain a Social Security account number in order to pay taxes or to
			 qualify for old-age, survivors, and disability insurance benefits under title
			 II of the Social Security Act.
			(2)Many Government
			 agencies and private entities also use Social Security account numbers as
			 identifiers to track individual records or as information that an individual
			 must present to verify his or her identity. Thus, Social Security account
			 numbers are routinely collected, recorded, and transferred by public and
			 private entities.
			(3)As an unintended
			 consequence of these uses, Social Security account numbers have become one of
			 the tools that can be used to facilitate crime, fraud, and invasions of the
			 privacy of the individuals to whom the numbers are assigned.
			(4)According to the
			 Social Security Administration’s Inspector General, 16 percent of the 99,000
			 fraud cases it investigated in the 1-year period ending September 30, 2006,
			 involved the misuse of Social Security account numbers.
			(5)The Social
			 Security account number is also a key piece of information used in the
			 perpetration of identity theft. In calendar year 2006, over 240,000 individuals
			 reported to the Federal Trade Commission that they had been the victims of an
			 identity theft. Identity theft is a serious crime that can cause substantial
			 financial losses and force victims to spend significant time restoring the
			 accuracy of their credit records.
			(6)Social Security
			 account numbers are publicly displayed by some Government entities. In most
			 jurisdictions throughout the United States, State and local law requires that
			 certain documentary records, such as business filings, property records, and
			 birth and marriage certificates, be made available to the general public. Some
			 of these records contain personally identifiable information of individuals,
			 including Social Security account numbers. Increasingly, State and local
			 recordkeepers are displaying public records on the Internet, where these
			 records are widely accessible at no cost or for a minimal fee. There are known
			 instances of criminals using personally identifiable information from online
			 public records to commit identity theft.
			(7)Private
			 information resellers also routinely record and transfer individuals’ Social
			 Security account numbers and other personally identifiable information. In a
			 2006 study, the Government Accountability Office (GAO) was able to purchase
			 truncated or full Social Security account numbers from 5 of 21 Internet
			 information resellers that were surveyed.
			(8)The GAO has
			 concluded, based on available evidence, that unauthorized access to personal
			 data such as Social Security account numbers is a frequent occurrence. A survey
			 of 17 Federal agencies by the Committee on Oversight and Government Reform of
			 the House of Representatives found that these agencies suffered more than 788
			 data breaches from January 2003 through July 2006.
			(9)In many instances,
			 public and private entities seek to protect Social Security account numbers
			 from abuse by truncating a portion of each number. However, because truncation
			 methods are not uniform, it is possible to obtain a full Social Security
			 account number by reconstructing the number based on partial information
			 obtained from different sources.
			(10)In a report
			 issued in June 2007, the GAO found that truncated Social Security account
			 numbers in Federal documents stored as public records remain vulnerable to
			 misuse, in part because different truncation methods used by the public and
			 private sectors permit the reconstruction of full Social Security account
			 numbers. Federal entities such as the Department of Justice, the Internal
			 Revenue Service, and the Judicial Conference of the United States truncate by
			 displaying the last 4 digits of the Social Security account number. In
			 contrast, the GAO found that information resellers sometimes sell records
			 containing Social Security account numbers that are truncated to display the
			 first 5 digits.
			(11)The first 5
			 digits of an individual’s Social Security account number are assigned based on
			 the location in which the account number was issued and the order in which the
			 account number was issued. The last 4 digits of an individual’s Social Security
			 account number are randomly generated, creating a unique account number for
			 each individual. Many public and private entities ask consumers to supply the
			 last 4 digits of Social Security account numbers as a way to verify consumers’
			 identities, providing an additional reason for identity thieves to seek to
			 acquire these digits.
			(12)The GAO reported
			 in 2006 that it had been unable to identify any industry standards or
			 guidelines for truncating Social Security account numbers. Moreover, the GAO
			 could not identify any consensus among Government officials about which method
			 for truncation better protects Social Security account numbers from
			 abuse.
			(13)The GAO has
			 stated that standardizing the truncation of Social Security account numbers
			 would better protect these numbers from misuse. Since 2005, the GAO has on
			 multiple occasions recommended the establishment of uniform standards for
			 truncation of Social Security account numbers.
			(14)Given the Social
			 Security Administration’s role in assigning Social Security account numbers,
			 the Commissioner of Social Security may be in the best position to determine
			 whether and how truncation should be standardized.
			(15)The truncation of
			 Social Security account numbers, even by Federal Government agencies, is not
			 comprehensively required or regulated. Currently, the Social Security
			 Administration does not have the legal authority to regulate the use of Social
			 Security account numbers by other entities.
			(16)Because the
			 Federal Government created and maintains the system of required Social Security
			 account numbers, and because the Federal Government does not permit individuals
			 to exempt themselves from those requirements, it is appropriate for the Federal
			 Government to take steps to curb the abuse of Social Security account
			 numbers.
			3.Requirement to
			 issue uniform standards for the method for truncation of Social Security
			 account numbers
			(a)In
			 generalThe Commissioner of
			 Social Security shall issue uniform standards—
				(1)for the method for
			 truncation of Social Security account numbers in order to facilitate the
			 protection of such numbers from being used in the perpetration of fraud or
			 identity theft; and
				(2)for the method for
			 encryption (or other method of securing from disclosure) of Social Security
			 account numbers transmitted by means of the Internet.
				Such
			 uniform standards shall not apply with respect to a Social Security account
			 number of a deceased individual.(b)Requirements
				(1)In
			 generalIn establishing the uniform standards required under
			 subsection (a), the Commissioner of Social Security shall consider the matters
			 described in paragraph (2) and consult with, at a minimum, the heads of the
			 following Federal agencies:
					(A)The Department of
			 Justice.
					(B)The Federal Trade
			 Commission.
					(C)The Department of
			 the Treasury.
					(2)Specific
			 considerationsFor purposes of paragraph (1), the matters
			 described in this paragraph are the following:
					(A)The extent to
			 which various methods for truncation of Social Security account numbers will
			 assist in the prevention of fraud and identity theft, taking into account the
			 following:
						(i)The
			 risk that a truncated Social Security account number can be combined with other
			 personally identifiable information to derive or acquire a complete Social
			 Security account number.
						(ii)The
			 risk that the numerical digits not masked in the truncation process will reveal
			 personally identifiable information about an individual.
						(iii)The risk that a
			 truncated Social Security account number can be used to derive or acquire from
			 other sources a full Social Security account number.
						(B)The methods in use
			 for the truncation of Social Security account numbers by the Federal
			 Government, State and local governments, and private entities and the extent of
			 use of each method by the Federal Government, State and local governments, and
			 private entities.
					(C)The reasons why
			 Social Security account numbers are collected and recorded by the Federal
			 Government, State and local governments, and private entities.
					(D)The effect of each
			 proposed method for truncation on the uses for Social Security account numbers
			 by the Federal Government, State and local governments, and private
			 entities.
					(E)Any comments
			 regarding proposed methods for truncation submitted to the Commissioner
			 from—
						(i)experts on privacy
			 and data security, consumer advocacy groups, and identity theft assistance
			 organizations;
						(ii)the
			 Federal Government or State or local governments, including State Attorneys
			 General;
						(iii)representatives
			 of private entities that transfer, display, record, or otherwise utilize Social
			 Security account numbers on a regular basis;
						(iv)the
			 Comptroller General of the United States; and
						(v)any
			 other appropriate entities.
						4.Application of
			 uniform standards
			(a)Federal
			 GovernmentOn and after the date that the Commissioner of Social
			 Security determines in regulations issued pursuant to section 6, the uniform
			 standards issued under section 3(1) shall apply to the Federal
			 Government—
				(1)whenever the
			 Federal Government displays a Social Security account number; and
				(2)to the extent
			 practicable, whenever the Federal Government transfers, records, or otherwise
			 utilizes a Social Security account number.
				(b)State and local
			 governments; private entities
				(1)Display or
			 transmission by a State or local government by means of the Internet
					(A)Prohibition
						(i)In
			 generalSubject to clause
			 (ii), a State, a political subdivision of a State, or any officer, employee, or
			 contractor of a State or a political subdivision of a State, shall not display
			 to the general public on the Internet all or any portion of any Social Security
			 account number.
						(ii)ExceptionsA State, a political subdivision of a
			 State, or any officer, employee, or contractor of a State or a political
			 subdivision of a State may display to the general public on the
			 Internet—
							(I)a
			 portion of a Social Security account number if such display complies with the
			 uniform standards for the method for truncation and en­cryption of such numbers
			 issued by the Commissioner of Social Security under section 3; and
							(II)all or any
			 portion of a Social Security account number of a deceased individual.
							(B)PenaltiesA State, a political subdivision of a
			 State, or any officer, employee, or contractor of a State or a political
			 subdivision of a State that violates subparagraph (A) shall be subject to a
			 civil penalty of not more than $5,000 per day for each day that the State or
			 political subdivision violated such subsection.
					(C)EnforcementThe Attorney General may bring a civil
			 action against a State, a political subdivision of a State, or any officer,
			 employee, or contractor of a State or a political subdivision of a State, in
			 any appropriate United States District Court for a violation of subparagraph
			 (A).
					(D)Effective
			 dateSubparagraphs (A) through (C) shall take effect on the date
			 that is 1 year after the date on which regulations are issued under section 6
			 and shall apply to violations occurring on or after that date.
					(2)Display by other
			 meansIt is the sense of Congress that if a State, local
			 government, or private entity displays a Social Security account number in a
			 manner other than that described in paragraph (1), the State, local government,
			 or private entity should comply with the uniform standards issued under section
			 3 to the same extent that the Federal Government or a State or local government
			 is required to comply with such standards under subsection (a) and paragraph
			 (1) of this subsection.
				5.Grants to State
			 and local governments to come into compliance with the prohibition on the
			 display to the general public on the Internet of Social Security account
			 numbers
			(a)In
			 generalThe Attorney General shall award grants to States and
			 political subdivisions of States to carry out activities to remove, redact, or
			 truncate, in accordance with the uniform standards for the method of truncation
			 issued under section 3, all Social Security account numbers on forms and
			 records of executive, legislative, and judicial agencies of States and
			 political subdivisions of States that, as of the date that is 1 year after the
			 date on which regulations are issued under section 6, would be displayed to the
			 general public on the Internet in violation of section 4(b)(1).
			(b)ApplicationA
			 State or political subdivision of a State desiring a grant under this
			 subsection shall submit an application to the Attorney General at such time, in
			 such manner, and containing such information as the Attorney General may
			 reasonably require.
			(c)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Attorney General to carry out this subsection, $10,000,000 for each of fiscal
			 years 2014 and 2015.
			6.RegulationsNot later than the date that is 6 months
			 after the date of the enactment of this Act, the Commissioner of Social
			 Security shall issue regulations to carry out this Act.
		7.GAO
			 ReportNot later than 18
			 months after the effective date of the regulations issued by the Commissioner
			 of Social Security under section 6, the Comptroller General of the United
			 States shall report to Congress on the extent to which the uniform standards
			 required under section 3 have resulted in the adoption of such standards by
			 private entities, and whether these standards are likely to provide greater
			 protection against fraud and identity theft than the practices adhered to prior
			 to such date. The report shall include—
			(1)a
			 recommendation regarding—
				(A)whether such
			 standards should be mandatory for State and local governments and private
			 entities, and if so, under what circumstances; and
				(B)whether making
			 such standards mandatory for such entities (with respect to each circumstance
			 identified under subparagraph (A)) would help prevent fraud, identity theft,
			 and unauthorized access to consumers’ personally identifiable information;
			 and
				(2)recommendations
			 for such additional legislation or administrative action as the Comptroller
			 General determines appropriate to further reduce the risks of fraud, identity
			 theft, and unauthorized access resulting from the transfer, sale, display,
			 recording, or other utilization of Social Security account numbers.
			8.Preemption of
			 State lawThis Act and the
			 amendments made by this Act shall supersede a provision of State law only if,
			 and only to the extent that, such provision conflicts with a requirement of
			 this Act or an amendment made by this Act.
		9.DefinitionsIn this Act—
			(1)the term
			 display to the general public on the Internet means, in connection
			 with all or any portion of a Social Security account number, to post or to
			 permit the continued presence of such number, or any portion of such number in
			 a viewable manner on an Internet site that is available to the general public,
			 including any Internet site that requires a fee for access to information
			 accessible on or through the site;
			(2)the term
			 Social Security account number means the account number assigned
			 to an individual by the Commissioner of Social Security in the exercise of the
			 Commissioner's authority under section 205(c)(2) of the Social Security Act (42
			 U.S.C. 405(c)(2)) and includes any derivative of such number; and
			(3)the term State means each of
			 the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the
			 United States Virgin Islands, Guam, and the Commonwealth of the Northern
			 Mariana Islands.
			
